[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Based on the defendant's admissions and the evidence at CT Page 149 trial, the court finds the issues for the plaintiff on both counts of the complaint. On the second count, the court has examined paragraphs 14 and 18 of the lease and concludes that the defendant, in the lease, agreed to pay fees and costs incurred by the plaintiff in evicting him for nonpayment of rent if he held over after the term of the lease. Cf. Bushnell Plaza DevelopmentCorp. v. Fazzano, 38 Conn. Sup. 683, 684-685, 685 n. 1,460 A.2d 1311 (App. Sess. 1983). The validity of paragraph 18 is not challenged here. The court finds that the plaintiff has incurred attorneys' fees of $2,000 and costs of $222.88.
Judgment may enter for the plaintiff on the first count in the amount of $9,622.88, plus taxable costs.
BY THE COURT
Bruce L. LevinJudge of the Superior Court